Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim objections
Claim 1 is objected to because of the following informalities: the limitation “the number of media processing entities” lacks of antecedent basis.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: missing “.” at the end of the claim.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: missing “.” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Use cases and requirements for NBMP (v4)”, INTERNATIONAL ORGANISATION FOR STANDARDISATION ORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WG11, ISO/IEC JTC1/SC29/WG11 MPEG2018/N17502, April 2018, San Diego, US”), and in view of Ishii et al. (US 20170277556 A1).

Regarding Claim 9, Kolan discloses An image stitching workflow creation apparatus for creating an image stitching workflow, the image stitching workflow apparatus comprising one or more processors and one or more memory devices, (Fig. 1 showing an NBMP architecture. §5.4. disclosing creating a workflow (50.-52.) with resources such as processors and memory (79.). In addition, §3. Scope disclosing content stitching, and §4.1.1. Network-assisted VR stitching)
wherein the one or more processors perform one or more instructions of a program for creating the image stitching workflow stored in the one or more memory devices, 
wherein the one or more memory devices stores the program for creating the image stitching workflow, (§3 disclosing control function for controlling and management of the media processing tasks and workflows. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to store program in memory for a function executed by one or more processors.) and 
wherein the one or more instructions include: 
acquiring 360-degree virtual reality (VR) image parameters necessary to make a request for image stitching and create the image stitching workflow; (§4.1.1 reciting “High quality 360° video content is uploaded to the Cloud . . . providing the high-quality VR content that is stitched with powerful computation environments in Cloud”)
acquiring a list of functions applicable to the image stitching workflow; (§1. Instruction reciting “NBMP is a framework that allows service providers and end users to describe media processing operations that are to be performed by the network. NBMP describes the composition of network-based media processing services out of a set of network-based media processing functions and makes these network-based media processing services accessible through Application Programming Interfaces (APis).”)
creating the image stitching workflow based on functions selected from the list of functions; (§2. Objectives reciting “NBMP workflow: provides a chain of one or more task(s) to achieve a specific media processing. Chaining of task(s) can be sequential, parallel, or both at any level of the workflow. .  NBMP will define formats for chaining and composing such media processing functions and provide an API for the media processing. These functionalities together compose the NBMP framework for interoperable network-based media processing.” §3. Scope reciting “provides functionality for the composition of media processing workflows by chaining a set of media tasks. . . Service/Workflow function: provides functionality for the composition of media processing workflows by chaining a set of media tasks.”) and 
allocating the tasks configuring the image stitching workflow to the plurality of media processing entities.(§2. Objectives reciting “5. Control Function: provides functionalities for control and management of task(s) and workflows. 6. Processing Function: provides functionalities for media processing in the Media Processing Entity given instructions from the Control Function. 7. Task: is the running instance of Processing Function that gets executed inside the Media Processing Entity. 8. NBMP workflow: provides a chain of one or more task(s) to achieve a specific media processing. Chaining of task(s) can be sequential, parallel, or both at any level of the workflow.” §5.4. reciting “76. NBMP should support adaptive scheduling mechanisms for dynamic scheduling of media processing tasks on distributed entities. 77. NBMP should support migration of the media processing task(s) among distribution entities during the processing.”)
Park discloses adaptive scheduling mechanisms for dynamic scheduling of media processing tasks on distributed entities. However, Park does not explicitly disclose determining the number of media processing entities necessary to perform tasks configuring the image stitching workflow and generating a plurality of media processing entities according to the determined number of media processing entities.
Ishii teaches “the orchestration control unit 570 can determine the number of the virtual machines necessary to be created for the processing of the sequence number and the amount of the physical resource to be allocated at the time of creating each virtual machine for each node registered in the node list by referring to the node list at the stage when the processing ends.” (¶245). In other words, Ishii teaches determining the number of processing units (i.e. the virtual machines) necessary to be created for the processing.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Park) to determine  the number of processing entities necessary to perform a task (taught by Ishii) and generating a plurality of media processing entities according to the determined number of media processing entities (taught by Park). The suggestions/motivations would have been that “a load applied to a network bandwidth can be reduced in a distribution system” (¶9), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 10, Park in view of Ishii discloses The image stitching workflow creation apparatus according to claim 9, wherein the one or more instructions include: 
determining configuration information of a current task configuring the image stitching workflow and transmitting the configuration information of the current task to a task manager; and 
acquiring, from the task manager, access information of a next task performed immediately after the current task, when successful configuration of the current task is confirmed by the task manager.
(Park, §3. Scope recites “A key control function is the "service/workflow manager" function. ✓ Service/Workflow function: provides functionality for the composition of media processing workflows by chaining a set of media tasks. This includes matching the output of each media processing entity to the input of the succeeding media processing entity.”)

Regarding Claim 11, Park in view of Ishii discloses The image stitching workflow creation apparatus according to claim 10, wherein the one or more instructions include, when a content-dependent parameter changed according to content among the 360-degree VR parameters is changed, updating configuration information of a task related to the changed content-dependent parameter. (Park, §4.4.2. reciting “The NBMP media processing entity may run a set of media processing tasks to perform the 6DoF pre-rendering. The first task will receive and compose the scene graph and the referenced media resources promptly. The scene graph is used both by the control function and the pre-renderer function. The control function also receives feedback from the receiver both as static information (such as device capabilities) and as dynamic information (such as user and head movement and available bandwidth measurements). This information is used to instruct the pre-renderer to produce the required views in the requested output format.”)

Regarding Claim 14, Park in view of Ishii discloses The image stitching workflow creation apparatus according to claim 9, wherein the 360-degree VR image parameters include at least one of a general descriptor parameter, an input descriptor parameter, an output descriptor parameter, a processing descriptor parameter, a requirement descriptor parameter, a client assistance descriptor parameter, a failover descriptor parameter, a monitoring descriptor parameter or a reporting descriptor parameter (Park, §4.1.5. reciting “Having ingested the source media data (e.g., multiple fish-eye video/images) and the necessary configuration and control parameters, such a processing entity can stitch the media to an omnidirectional content and then stream it to the VR player based by utilizing a publish media format such as OMAF. It is crucial that the necessary control and configuration information should be ingested to the processing entity to have a successful stitching process.”)

Regarding Claim 15, Park in view of Ishii discloses The image stitching workflow creation apparatus according to claim 9, 
wherein the 360-degree VR image parameters include a configuration parameter, and 
wherein the configuration parameter includes at least one of a media parameter, a feature parameter, a camera parameter, a projection parameter, a stitching parameter or a cloud parameter.
(Park, §4.1.5 reciting “When necessary media data and metadata (i.e., calibration information for lenses, color space information, etc) is present, it is possible to perform the VR stitching in a cloud processing architecture.”.  §4.1.6 disclosing a camera parameter, and reciting “The description defines the high-level meta data such as capturing environmental properties or constraints as well as low-level technical information of the capturing hardware devices such as camera lens intrinsic parameters.”)

Regarding Claim 16, Park in view of Ishii discloses The image stitching workflow creation apparatus according to claim 15, 
wherein the cloud parameter indicates a computer resource necessary to perform the image stitching workflow, (Park, §5.4. reciting “79. NBMP should support real-time metrics for available resources on distributed media processing entities, such as number of clusters, available memory, available processors, etc ..”) and 
wherein the one or more instructions include determining the number of media processing entities according to the cloud parameter.
(Ishii teaches “the orchestration control unit 570 can determine the number of the virtual machines necessary to be created for the processing of the sequence number and the amount of the physical resource to be allocated at the time of creating each virtual machine for each node registered in the node list by referring to the node list at the stage when the processing ends.” (¶245). The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Regarding Claim 17, Park in view of Ishii discloses A non-transitory computer-readable recording medium including a bitstream including 360-degree virtual reality (VR) image parameters necessary for image stitching of a 360-degree VR image, (Park, §4.1.3. disclosing mobile edge encoding for streaming, and reciting “A mobile edge video encoder generates a single version of video bitstream which can be easily converted into a version of bitstream with specific resolution and bit rate by a mobile edge video encoder.”)
wherein the 360-degree VR image parameters include at least one of a general descriptor parameter, an input descriptor parameter, an output descriptor parameter, a processing descriptor parameter, a requirement descriptor parameter, a client assistance descriptor parameter, a failover descriptor parameter, a monitoring descriptor parameter or a reporting descriptor parameter
(Park, §4.1.5. reciting “Having ingested the source media data (e.g., multiple fish-eye video/images) and the necessary configuration and control parameters, such a processing entity can stitch the media to an omnidirectional content and then stream it to the VR player based by utilizing a publish media format such as OMAF. It is crucial that the necessary control and configuration information should be ingested to the processing entity to have a successful stitching process.”)

Regarding Claim 18, Park in view of Ishii discloses The non-transitory computer-readable recording medium according to claim 17, 
wherein the 360-degree VR image parameters include a configuration parameter, and 
wherein the configuration parameter includes at least one of a media parameter, a feature parameter, a camera parameter, a projection parameter, a stitching parameter or a cloud parameter.
(Park, §4.1.5 reciting “When necessary media data and metadata (i.e., calibration information for lenses, color space information, etc) is present, it is possible to perform the VR stitching in a cloud processing architecture.”.  §4.1.6 disclosing a camera parameter, and reciting “The description defines the high-level meta data such as capturing environmental properties or constraints as well as low-level technical information of the capturing hardware devices such as camera lens intrinsic parameters.”)

Regarding Claim 19, Park in view of Ishii discloses The non-transitory computer-readable recording medium according to claim 18, 
wherein the cloud parameter indicates a computer resource necessary to perform the image stitching workflow, and 
(Park, §5.4. reciting “79. NBMP should support real-time metrics for available resources on distributed media processing entities, such as number of clusters, available memory, available processors, etc ..”)  
wherein the number of media processing entities for processing the image stitching workflow is determined according to the cloud parameter.
(Ishii teaches “the orchestration control unit 570 can determine the number of the virtual machines necessary to be created for the processing of the sequence number and the amount of the physical resource to be allocated at the time of creating each virtual machine for each node registered in the node list by referring to the node list at the stage when the processing ends.” (¶245). The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Claim 1, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.
Claim 2, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 3, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 6, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 7, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 8, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Use cases and requirements for NBMP (v4)”, INTERNATIONAL ORGANISATION FOR STANDARDISATION ORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WG11, ISO/IEC JTC1/SC29/WG11 MPEG2018/N17502, April 2018, San Diego, US”), and in view of Ishii et al. (US 20170277556 A1), and further in view of Pan et al. (US 20120106860 A1).

Regarding Claim 12, Park in view of Ishii discloses The image stitching workflow creation apparatus according to claim 9.
However, Park in view of Ishii does not explicitly disclose wherein, when the request for image stitching is stopped from a media source, the performing of the one or more instructions is stopped.
Pan teaches “Once an interrupting request (e.g. browsing request or other operating/processing requests) is generated according to a requested process during image processing process, the device and the method of the invention will record the stitching information associated with the last processed datum after processing the current slice of the image, stop the image processing process, and execute the requested process according to the interrupted request. ” (¶34). In other words, when an interruption comes in, the request for the current image processing is stopped, and the performing of the current image processing is stopped.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Park in view of Ishii) to stop performing of the image processing instructions upon an interrupt request (taught by Pan). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 4, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Use cases and requirements for NBMP (v4)”, INTERNATIONAL ORGANISATION FOR STANDARDISATION ORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WG11, ISO/IEC JTC1/SC29/WG11 MPEG2018/N17502, April 2018, San Diego, US”), and in view of Ishii et al. (US 20170277556 A1), and further in view of Fukui (US 20190019062 A1).

Regarding Claim 13, Park in view of Ishii discloses The image stitching workflow creation apparatus according to claim 9, wherein the tasks configuring the image stitching workflow include: 
decoding an encoded raw image; (Park, §4.4.1. reciting “1. An NBMP client, such as a mobile device, captures an object or scene as encoded point cloud media data. 2. The media data is then sent to the NBMP server, where the point cloud aggregator decodes and recognizes (possibly using artificial intelligence) the object or scene.”) 
extracting a feature point of the decoded raw image; (Park, §4.4.1. reciting “3. The aggregator requests and fetches relevant data for the same or similar objects which are already contained in the point cloud database.”)
determining seam information of the 360-degree VR image based on the camera parameter; 
postprocessing the 360-degree VR image based on the seam information; and 
encoding the postprocessed 360-degree VR image.
(Park, §4.1.5. reciting “Due to the physical separation of these cameras/lenses and color calibration differences, some visible artifacts can occur in the interpolated ("seam") areas of the resulting panoramic image. These artifacts tend to be more visible on objects that are closest to the camera, as the parallax difference between sensor angles is at its greatest for such objects. Hence, adjustment of seam locations can be possible to minimize these errors. Adjusting the seam locations, for instance, takes into account the width and position of the seams. . . . Figure 6 represents how VR stitching processing function can be included in the NBMP architecture. It is envisioned that an NBMP Media Processing Entity can perform the VR processing workflow inside which VR stitching processing function can be part of the overall workflow. Having ingested the source media data (e.g., multiple fish-eye video/images) and the necessary configuration and control parameters, such a processing entity can stitch the media to an omnidirectional content and then stream it to the VR player based by utilizing a publish media format such as OMAF. It is crucial that the necessary control and configuration information should be ingested to the processing entity to have a successful stitching process.” In addition, §4.1.5. disclosing VR encoding for streaming, and reciting “a processing entity can stitch the media to an omnidirectional content and then stream it to the VR player based by utilizing a publish media format such as OMAF.”)
However, Park in view of Ishii does not explicitly disclose
extracting a camera parameter based on the feature point; 
generating a 360-degree VR image, by projecting the decoded raw image onto a projection object based on the camera parameter.
It is well known in the art to extract a camera parameter based on the feature point and projecting image to a projection object based on the camera parameter. In addition, Fukui teaches “the feature point extraction section 120 may calculate a camera parameter on the basis of a result of matching feature points against each other. In addition, the feature point extraction section 120 is capable of performing a minimization process of a projection error on the basis of the calculated camera parameter. ” (¶69). Further, ¶159 teaches minimizing projection error using camera parameter.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Park in view of Ishii) to extract a camera parameter based on the feature point and minimize projection error based on the camera parameter (taught by Fukui). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 5, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611